        Case 4:19-cv-00009-WEJ Document 13-1 Filed 03/28/19 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

SHEILA R. LAWSON,

             Plaintiff,

       vs.                                 Civil Action No. 4:19-cv-9-HLM-WEJ

NATCO PRODUCTS CORPORATION,

             Defendants.

                 MEMORANDUM OF LAW IN SUPPORT OF THE PARTIES’
                 JOINT MOTION FOR FLSA SETTLEMENT APPROVAL

I.     The Parties have reached a Settlement Agreement.

     Plaintiff Lawson and Defendant Natco seek Court approval of an FLSA

Settlement Agreement (attached hereto as Exhibit A), See Lynn’s Food Stores, Inc.

v. United States, 679 F.2d 1350, 1352-54 (11th Cir. 1982) (requiring court

approval of any settlement of FLSA minimum wage and overtime claims). The

Settlement, which was reached after arms-length negotiations, will provide

meaningful relief to Plaintiff and will permit the Parties to avoid the time, expense,

and uncertainty of protracted litigation. Accordingly, the Parties request that the

Court enter the attached Proposed Order Approving Settlement and
          Case 4:19-cv-00009-WEJ Document 13-1 Filed 03/28/19 Page 2 of 9




administratively close this action, pending Plaintiff’s dismissal with prejudice. In

support of this Motion, the Parties show the Court as follows:

II.      Background

      Plaintiff Lawson worked for Defendant Natco from approximately 2005

through June 1, 2017. Throughout her time at Natco, Plaintiff worked in various

positions, including several years spent in the position of “Routing Manager.”

Plaintiff contends that, beginning in August 2014 and continuing through the end

of her employment on June 1, 2017, she lost her managerial duties and worked in

Natco’s Order Management division performing routine data entry and order

management duties. She further contends that, after this change in her, she was no

longer properly classified as an FLSA exempt employee. However, until March

2017, Defendant continued to treat Plaintiff as exempt and did not compensate her

at the appropriate overtime rate for hours worked in excess of 40 hours per week.

      Based on her best recollections and the limited documents available to her

without the benefit of full discovery, Plaintiff sought approximately $3,500 in

unpaid overtime wages, and an equal amount in liquidated damages.

Approximately 85% of the damages sought by Plaintiff depend on a jury finding of

willfulness. See 29 U.S.C. § 255 (the FLSA’s statute of limitations is 2 years




                                           2
       Case 4:19-cv-00009-WEJ Document 13-1 Filed 03/28/19 Page 3 of 9




unless a jury finds that the violation was willful, in which case the statutory period

is extended to 3 years).

   Defendant Natco contends that Plaintiff retained managerial and discretionary

job duties throughout her employment, making her an exempt employee. It further

contends that, even if Plaintiff were found to be non-exempt, any damages Plaintiff

sustained would be limited to the two years prior to the filing of this action, which

would exclude the vast majority of the damages sought by Plaintiff.

   The Parties have engaged in arms-length negotiations and have reached a

compromise agreement of Plaintiff’s FLSA overtime claim. The FLSA claim

covered by this Settlement is disputed and the Settlement does not constitute an

admission by Defendant of any violation of any federal, state, or local statute or

regulation, or any violation of any of Plaintiffs’ rights or of any duty owed by

Defendant to Plaintiff. Defendant expressly denies having engaged in any

wrongdoing or unlawful conduct in this lawsuit; disputes Plaintiff’s entitlement to

the amounts to be paid under this Settlement absent this Settlement; and disagrees

with Plaintiffs as to, for example and without limitation, Plaintiffs’ contentions that

she was not exempt from the FLSA’s maximum hour provision. Nevertheless, the

Parties have entered into this Settlement as a compromise to avoid the risks,

distractions, and costs that will result from further litigation.


                                            3
       Case 4:19-cv-00009-WEJ Document 13-1 Filed 03/28/19 Page 4 of 9




   The Parties’ Settlement Agreement provides Plaintiff with $2,500 designated as

wage income, which is approximately 71% of the full amount of back overtime

wages sought by Plaintiff in this action. The Settlement Agreement further

provides that Plaintiff will receive $1,875 designated as FLSA liquidated damages.

This amount reflects a reduction of $625—or 25% of a total of $2,500 in liquidated

damages—which are retained by Plaintiff’s counsel as consideration for agreeing

to advance all costs of litigation and hold Plaintiff harmless in the even of non-

recovery.

   Pursuant to the terms of the Parties’ Settlement Agreement, Plaintiff’s counsel

will receive $5,175 in attorney’s fees (which includes the $625 portion of

liquidated damages retained). This amount constitutes less than the actual fees

incurred by Plaintiff’s counsel to date, billed at their regular rates of $425 for

members, $325 for associates, $165 for senior paralegals, and $125 for other

paralegals.

   Finally, the Settlement Agreement provides that Plaintiff’s counsel will receive

$450 as reimbursement of actual costs incurred to date.




                                           4
           Case 4:19-cv-00009-WEJ Document 13-1 Filed 03/28/19 Page 5 of 9




III.       Legal Authority

      A.     The FLSA Permits the Settlement and Release of Claims with Court
             Approval.

      In the Eleventh Circuit, there are two ways in which claims under the FLSA

may be settled and released. First, Section 216(c) of the FLSA allows individuals

to settle and waive their claims under the FLSA if the payment of alleged unpaid

wages is supervised by the Secretary of Labor. See 29 U.S.C. § 216(c); Lynn’s

Food Stores, 679 F.2d at 1353. Second, in the context of a private lawsuit brought

under Section 216(b) of the FLSA, an individual may settle and release FLSA

claims if the parties present the District Court with a proposed settlement and the

District Court enters a stipulated judgment approving the fairness of the settlement.

Id.

      B.     The Settlement is a Fair and Reasonable Resolution of the Bona Fide
             Disputes between the Parties.

      Following good faith, arms-length negotiations, the Parties reached a settlement

of Plaintiff’s FLSA overtime claim. Due to the disputed facts, the uncertainties of

litigation, and the benefit to the Parties in avoiding the expense and time associated

with further litigation, the Parties have agreed to settle this matter.

      The proposed Settlement arises out of an FLSA lawsuit brought by Plaintiff

against Defendant, which was adversarial in nature. During the litigation and


                                            5
       Case 4:19-cv-00009-WEJ Document 13-1 Filed 03/28/19 Page 6 of 9




settlement of this action, Plaintiff was represented by experienced counsel. The

Parties reached the Settlement following significant negotiations. Plaintiff

acknowledges that the Settlement reflects a reasonable compromise of disputed

issues of fact. Specifically, the Parties disagree as to whether Plaintiff had primary

duties that rendered her an overtime-exempt administrative employee and whether

any violation of the FLSA was “willful” within the meaning of 29 U.S.C. § 255.

This last point is especially significant because, even if Defendants failed to prove

that Plaintiff were exempt, she would be unable to recover approximately 85% of

the damages sought in this action if she did not prevail in proving a willful

violation.

   The attorney’s fees that Plaintiff’s counsel will recover are based on hours

actually expended in litigation this action and reflect hourly rates that have been

approved as reasonable by judges in this District on numerous occasions. See, e.g.,

Villa-Garcia v. Latin Mundo #2, Inc. et al., 1:17-cv-1834-TWT, Dkt. 23 (N.D. Ga.

Feb. 21, 2018); Mullen v. Teach-BAK, LLC et al., 1:17-cv-3956-SCJ, Dkt. 21

(N.D. Ga. July 20, 2018); Castell et al. v. Castellucci Hospitality Group, Inc. et al.,

1:18-cv-899-CAP, Dkt. 14 (N.D. Ga. Aug. 9, 2018); Ballard v. The Townsend

Corporation et al., 1:18-cv-3096-TWT, Dkt. 15 (N.D. Ga. Dec. 17, 2018).




                                           6
       Case 4:19-cv-00009-WEJ Document 13-1 Filed 03/28/19 Page 7 of 9




   Plaintiff’s counsel’s fees include $625 (i.e., 25% of Plaintiff’s $2,500 in

liquidated damages), which represent consideration for counsel’s agreement to

advance all costs of litigation and hold Plaintiff harmless in the even of non-

recovery. This contractual provision is reasonable given the benefits it conveys

upon Plaintiff, who otherwise would not be able to pay for the costs of litigation.

This contractual provision has been approved as reasonable on multiple occasions

by multiple judges in this District and the Middle District of Georgia. See, e.g.,

Harris et al. v. Atlanta Home Care, Inc. et al., 1:17-cv-1379-MHC, Dkt. 14 (N.D.

Ga. Sept. 13, 2017); Rawley et al. v. Tattle Tail, Inc. et al., 1:15-cv-3550-AT, Dkt.

17 (N.D. Ga. April 13, 2016); Miller v. Rockdale County, Georgia, 1:16-cv-4149-

WSD, Dkt. 12 (N.D. Ga. June 21, 2017); Villa-Garcia v. Latin Mundo #2, Inc. et

al., 1:17-cv-1834-TWT, Dkt. 23 (N.D. Ga. Feb. 21, 2018); Moore v. Americus

Restaurant Group, Inc., 1:17-cv-107(WLS), Dkt. 21 (M.D. Ga. October 6, 2017).

   The Parties believe the Settlement reached is fair and reasonable, and

adequately compensates Plaintiff for her alleged unpaid overtime wages, and thus

should be approved by the Court.

IV.   Conclusion

   WHEREFORE, the Parties respectfully request that the Court approve their

Settlement Agreement, and, upon approval of the settlement, that the Court



                                          7
       Case 4:19-cv-00009-WEJ Document 13-1 Filed 03/28/19 Page 8 of 9




administratively close this action pending Plaintiff’s dismissal with prejudice upon

receipt of all settlement payments. A proposed Order is attached for the Court’s

convenience.

Dated: March 28, 2019
                                             Respectfully submitted,

                                             DELONG, CALDWELL, BRIDGERS,
                                             FITZPATRICK & BENJAMIN, LLL
                                             /s/ Matthew W. Herrington
3100 Centennial Tower                        Mitchell D. Benjamin
101 Marietta Street, NW                      Georgia Bar No. 049888
Atlanta, GA 30303                            Matthew W. Herrington
benjamin@dcbflegal.com                       Georgia Bar No. 275411
matthew.herrington@dcbflegal.com             Counsel for Plaintiff


                                             MCCAMY, PHILLIPS, TUGGLE &
                                             FORDHAM, LLP

                                             /s/ Nathan D. Lock
P.O. Box 1105                                Nathan D. Lock
Dalton, Georgia 30722-1105                   Georgia Bar No. 948780
Telephone: (706) 278-4499
Fax: (706) 529-8814                          Counsel for Defendant
nlock@mccamylaw.com




                                         8
       Case 4:19-cv-00009-WEJ Document 13-1 Filed 03/28/19 Page 9 of 9




                        CERTIFICATION OF COMPLIANCE

I certify pursuant to Local Rule 7.1(D) that this brief was prepared in Times New

Roman, 14-point font, in compliance with LR 5.1(C), NDGa.

                                             /s/ Matthew W. Herrington
                                             Matthew W. Herrington
                                             Georgia Bar No. 275411




                                         9
